UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6864



JOHN D. SIMPSON,

                                             Plaintiff - Appellant,

          versus


HELEN F. FAHEY, Chairperson of the Virginia
Parole Board; DAVID N. HARKER, Vice-Chairman,
Virginia Parole Board; CAROL A. SIEVERS,
Member of the Virginia Parole Board; HERBERT
V. COULTON, Member of the Virginia Parole
Board; MICHAEL M. HAWES, Member of the
Virginia Parole Board; THURGOOD MARSHALL,
Director, Public Safety; ROBERT P. CROUCH,
JR., Deputy Secretary of Public Safety; GENE
M. JOHNSON, Director, Virginia Department of
Corrections; JOHN JABE, Deputy Director,
Virginia Department of Corrections; JAMES O.
YOUNT, Probation and Parole Officer; DORIS L.
EWING,   Senior   Manager    Court   and   Legal
Services, Virginia Department of Corrections;
JIM SISK, Manager, Classification Court and
Legal    Unit,     Virginia     Department    of
Corrections; GARY BASS, Chief of Operations,
Classification and Record, Virginia Department
of Corrections; WILLIAM P. ROGERS, Regional
Director, Virginia Department of Corrections;
ALTON     BASKERVILLE,      Warden,     Powhatan
Correctional Center; TOM NEUMAYER, Assistant
Warden of Programs, Powhatan Correctional
Center; J. JACOBS, Institutional Counselor,
Powhatan    Correctional    Center,   in   their
Official and Individual Capacities,

                                            Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:04-cv-00611-REP)


Submitted:   January 31, 2008           Decided:   February 19, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Simpson, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

           John D. Simpson appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and his

motions filed under Fed. R. Civ. P. 59(e).        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.               Simpson v. Fahey,

No. 3:04-cv-00611-REP (E.D. Va. filed Mar. 28, 2006 & entered

Mar. 29, 2006; Mar. 27, 2007; Apr. 27, 2007).            We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -